 




EXHIBIT 10.2

_____________________

_____________________

_____________________

_____________________







March 6, 2019







Michael Mathews

Chairman and Chief Executive Officer

Aspen Group, Inc.

276 Fifth Avenue, Suite 505

New York, NY  10001




Subject:  AS Educational Investments, LLC Loan to Aspen Group, Inc.




Dear Mike:




This will confirm the terms on which ___________________________ (“___”), has
agreed to loan to Aspen Group, Inc. (the “Company”) five  million U.S. dollars
(US$5,000,000) for a term of eighteen (18) months (the “Loan”), with the
Company’s conditional right to extend such term for an additional twelve (12)
months, all as specified in and evidenced by a Term Promissory Note and Security
Agreement of even date herewith to be executed and delivered to AS by the
Company and certain of its wholly-owned subsidiaries signatory thereto (each, an
“Aspen Subsidiary”) in the form of Exhibit A hereto (the “Note”).  As conditions
precedent to ___’s advancement of any funds to the Company in respect of the
Loan or the Note:




1.

The Company and each Aspen Subsidiary, through its officer thereunto duly
authorized by all requisite corporate and other action, shall execute and
deliver to ___ (a) this letter agreement (this “Agreement”), (b) the Note, (c)
___’s Warrants (as defined below), (d) that certain Intercreditor Agreement of
even date herewith in the form of Exhibit B hereto among the Company and each
Aspen Subsidiary, ________________________ (solely in his capacity as “Servicing
Lender” (as defined therein)) (the “Intercreditor Agreement”), and (e) the
Control Agreements (as defined in the Note) (collectively, the “Loan
Documents”).




2.

The Company, by virtue of its execution and delivery to me of the Loan
Documents, shall be conclusively deemed to have represented, warranted,
covenanted and agreed to and with ___ (on behalf of itself and, with respect to
the Intercreditor Agreement, each Aspen Subsidiary) that:

 

(a) The Company and each Aspen Subsidiary is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate and legal power and authority (i) to enter into the Loan
Documents, (ii) to execute and deliver same to AS, and (iii) to incur and
perform their respective obligations hereunder and thereunder in accordance with
their respective terms and conditions; and the Company’s and each Aspen
Subsidiary’s signatory to each of the Loan Documents





--------------------------------------------------------------------------------

 




has been duly authorized by all requisite corporate and other action to execute
and deliver same on behalf of the Company or such Aspen Subsidiary, as the case
may be, and to cause it thereby to make and incur its commitments and
obligations hereunder and thereunder.




(b) The Company’s and each Aspen Subsidiary’s execution and delivery to ___ of
the Loan Documents, and their undertaking and performance in accordance with
their terms of their respective commitments and obligations hereunder and
thereunder, do not contradict, contravene or conflict with, or constitute an
event of default (or an event that, with notice or the passage of time or both,
would or might constitute an event of default) under, any court or
administrative order, judgment, regulation, ruling, decree, contract, mortgage,
indenture, deed of trust, or other agreement, instrument or document binding
upon or affecting the Company or any Aspen Subsidiary or any of their respective
assets or properties, or to which they or any of their respective assets or
properties are subject.




(c)  The Company is debt-free, except for “Permitted Indebtedness” as defined
and described in the Note; and any and all indebtedness whensoever incurred by
the Company, other than Permitted Indebtedness, shall be fully and contractually
subordinated in all respects (including, without limitation, in right and
priority of payment and repayment of principal, interest, and all fees and other
amounts) to the Company’s indebtedness and payment obligations under the Loan
and the Note.  




3.

The Company shall issue and grant to ___ irrevocable warrants in the form of
Exhibit C hereto (AS’s “Warrants”) on one hundred thousand (100,000) shares of
the Company’s common stock, par value US$0.001 per share, on the terms, and
subject to the conditions, therein set forth.




4.

The Company hereby agrees that in the event (a) any of its representations,
warranties, covenants or agreements hereunder or under any of the Loan Documents
(each of which shall be deemed continuing for the duration of the Loan and until
satisfaction in full of all of the Company’s payment, repayment and other
obligations under the Loan Documents) shall be breached, which breach shall
continue uncured for a period of at least three (3) business days after notice
from me to the Company specifying the nature of such breach, or (b)
notwithstanding the foregoing, any of the Acceleration Events specified in the
Note shall occur, then, without further act or instrument, any and all amounts
(whether of principal, interest, commitment fee, or otherwise) unpaid and
outstanding under or in respect of the Loan or the Note shall automatically and
immediately become due and payable to AS in full, in accordance with the terms
of the Loan Documents; provided, however, that in no event shall AS be required
to forfeit all or any part of its Warrants, all of which shall be irrevocable
when paid, issued or granted, as the case may be, to me.




All notices, demands or other communications (collectively, “notices”) hereunder
relating to any matter set forth herein shall be in writing and made, given,
served or sent (collectively, “delivered”) by (a) certified mail (return receipt
requested) or (b) reputable commercial overnight courier service (Federal
Express, UPS or equivalent that provides a receipt) for next-business-morning
delivery, in each case with postage thereon prepaid by sender and addressed to
the intended recipient at its Address for Notices set forth below its signature
hereto (or at such other address as the intended recipient shall have previously
provided to the sender in the same manner herein provided).  Any such notice
sent as so provided shall be deemed effectively











--------------------------------------------------------------------------------

 




delivered (i) on the third business day after being sent by certified mail, (ii)
on the next business morning if sent by overnight courier for
next-business-monring delivery or (iii) on the day of its actual delivery to the
intended recipient (as shown by the return receipt or proof-of-delivery),
whichever is earlier.




This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York applicable to contracts made between
residents of that state, entered into and to be wholly performed within that
state, notwithstanding the parties’ actual states of residence or domicile if
outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction.  Any action, suit or proceeding relating to this Agreement
or the Loan shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York City, or in U.S. District Court for the
Southern District of New York, and, for all purposes of any such action, suit or
proceeding, each of the parties hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and, in the case of the Company, the right to
interpose any set-off or counterclaim, of any nature or description whatsoever,
in any such action, suit or proceeding.




None of ___’s rights or remedies under this Agreement or in respect of the Loan
are intended to be exclusive of any other right or remedy available to ___,
whether at law, in equity, by statute or otherwise, but shall be deemed
cumulative with all such other rights and remedies.  No failure by ___ to
exercise, or any delay by ___ in exercising, any of its rights or remedies
hereunder shall operate as a waiver thereof.  A waiver by ___ of any right or
remedy hereunder on any one occasion shall not be construed as a bar to ___’s
exercise of that same or of any other right or remedy which it would otherwise
have on any future occasion.  No forbearance, indulgence, delay or failure by AS
to exercise any of its rights or remedies hereunder or with respect to the Loan,
nor any course of dealing between us, shall operate as a waiver of any such
right or remedy, nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy.  ___ shall not, by any course of dealing, indulgence,
omission, or other act (except a further instrument signed by ___) or failure to
act, be deemed to have waived any right or remedy hereunder or with respect to
the Loan, or to have acquiesced in any breach of any of the terms of this
Agreement.  No modification, rescission, waiver, forbearance, release or
amendment of any term, covenant, condition or provision of this Agreement or any
of the Company’s obligations hereunder shall be valid or enforceable unless made
and evidenced in writing, expressly referring to this Agreement and signed by
both of us.

This Agreement may be executed in counterparts, each of which when duly signed
and delivered shall be deemed for all purposes hereof to be an original, but all
such counterparts shall collectively constitute one and the same instrument; and
either party may execute this Agreement by signing any such counterpart.  Any
signature delivered by facsimile or email transmission (in scanned .pdf format
or the equivalent) shall be deemed to be an original signature.







Signature page follows immediately below











--------------------------------------------------------------------------------

 







If the foregoing accurately and completely reflects our understanding, please
confirm your agreement with these terms and conditions by signing where
indicated below, whereupon this shall become a binding agreement between us.




Sincerely,




_______________________________







By___________________________

     ____________, Manager




Address for Notices:




_______________________

_______________________

_______________________

Phone:  ________________

Email:   ________________







Agreed:




ASPEN GROUP, INC.







By______________________________

     Michael Mathews

     Chairman and Chief Executive Officer




Address for Notices:




276 Fifth Avenue, Suite 505

New York, NY  10001

Phone:  ________________

Email:   ________________




UNITED STATES UNIVERSITY, INC.,

a Delaware corporation







By______________________________

     Michael Mathews

     Chief Executive Officer














--------------------------------------------------------------------------------

 




Address for Notices:




276 Fifth Avenue, Suite 505

New York, NY  10001

Phone:  ________________

Email:   _______________







ASPEN UNIVERSITY INC.,

a Delaware corporation







By______________________________

     Michael Mathews

     Chief Executive Officer




Address for Notices:




276 Fifth Avenue, Suite 505

New York, NY  10001

Phone:  ________________

Email:   _______________





























--------------------------------------------------------------------------------

 




Exhibit A

Form of Promissory Note











________ Maker’s Initials







--------------------------------------------------------------------------------

 




TERM PROMISSORY NOTE AND SECURITY AGREEMENT







US$5,000,000

New York, New York

 

March 6, 2019







FOR VALUE RECEIVED, the undersigned, ASPEN GROUP, INC., a Delaware corporation
having its principal place of business at 276 Fifth Avenue, Suite 505, New York,
New York 10001 (“Maker”), HEREBY PROMISES TO PAY as and when due from time to
time in accordance with the terms of this term promissory note and security
agreement (this “Note”), whether at its stated Maturity (as defined below) or by
acceleration or otherwise, TO THE ORDER OF ___________________________ whose
address is ______________________________ (together with its successors and
permitted assigns, “Payee”), at Payee’s address above or at such other place as
may be designated from time to time in writing by Payee, in lawful money of the
United States of America (“US$” and “U.S. dollars”) and in immediately available
funds, IN FULL without deduction, reduction, offset or counterclaim, (i) the
principal sum of FIVE MILLION U.S. DOLLARS (US$5,000,000) or such lesser
principal amount as shall then be outstanding under this Note,  (ii) all
interest accrued and unpaid on the principal amount of this Note outstanding
from time to time, calculated at the Applicable Rate (as defined below) from
time to time in effect for the period from and including the date of this Note
through the date on which such principal sum and all such accrued interest are
paid in full, and (iii) all other amounts, if any, then due and owing under this
Note.




Maker shall pay interest monthly on the principal amount of this Note
outstanding from time to time, calculated at the Applicable Rate from time to
time in effect for the period from and including the date of this Note through
the date on which all amounts owing under this Note are paid or repaid, as the
case may be, in full, computed daily (on the basis of actual days elapsed in a
365-day year) and payable monthly (and when this Note shall fall due, whether at
stated Maturity, by acceleration or otherwise) by not later than the third (3rd)
Business Day (as defined below) of each month.  For all purposes of this Note,
the “Applicable Rate” shall equal twelve percent (12%) per annum; provided,
however, that in the event that any amount (whether of principal, interest or
otherwise) payable under this Note is not paid in full as and when due in
accordance with the terms of this Note (whether at stated Maturity, by
acceleration, or otherwise in accordance with such terms), then the Applicable
Rate shall increase to eighteen percent (18%) per annum.  




The stated maturity of this Note (its “Maturity”) shall be September 5, 2020;
provided, however, that such Maturity date may, at Maker’s election (exercisable
(i) upon at least thirty (30) days’ prior written notice thereof to Payee and
upon Maker’s payment to Payee, at the time of such notice, of an extension fee
(a “Maturity Extension Fee”) equal to fifty thousand U.S. dollars (US$50,000),
and (ii) if and only if no Acceleration Event (as defined below) shall have
occurred on or prior to the date of such election notice), be extended to
September 5, 2021; provided, further, that notwithstanding anything to the
contrary contained in this Note, upon the occurrence of any of the events
specified in subparagraphs (a) through (c) immediately below (each, an
“Acceleration Event”), the entire principal amount outstanding of this Note, and
all





________ Maker’s Initials







--------------------------------------------------------------------------------

 




interest and other amounts accrued and unpaid thereon or hereunder, shall
automatically, without protest, presentment, petition, demand, or other notice,
declaration, act or instrument of, by or from Payee or any other person (all of
which are hereby expressly and irrevocably waived by Maker), and for all
purposes, be accelerated and become immediately due and payable, in full, to
Payee:




(a)

If Maker shall: (i) fail to make any payment owing to Payee hereunder in full
when due in accordance with the terms of this Note, which failure shall continue
uncured for a period of at least three (3) Business Days; (ii) fail to make any
payment owing to any other lender in full when due in accordance with the terms
governing such loan; or (iii) directly or indirectly, so long as any principal,
interest or other amount remains outstanding hereunder (whether or not then due
and owing), make or propose to make any dividend payment (except for dividends
payable in common stock or in rights to buy common stock) or other cash-flow
distribution to any of Maker’s shareholders or other stakeholders (except for
non-dividend payments to students or employees in the ordinary course of
business), or any payment of principal, interest or any other amount in respect
of any other indebtedness (whether secured or unsecured) owing to any
individual, entity or other person (other than Payee), except for Permitted
Indebtedness (as defined below). “Permitted Indebtedness” shall mean (w) the
indebtedness evidenced by that certain amended and restated revolving promissory
note and security agreement dated November 5, 2018, in the face amount of five
million U.S. dollars (US$5,000,000) issued by Maker to
______________________________, including, without limitation, all principal
thereof and accrued and unpaid interest and Commitment Fee (as defined therein)
thereon; (x) the indebtedness evidenced by this Note, including, without
limitation, all principal thereof and accrued and unpaid interest thereon; (y)
the indebtedness evidenced by that certain term promissory note and security
agreement of even date herewith in the face amount of five million U.S. dollars
(US$5,000,000) issued by Maker to ____________________________________,
including, without limitation, all principal thereof and accrued and unpaid
interest thereon; and (z) unsecured trade indebtedness (not to exceed five
hundred thousand U.S. dollars (US$500,000) at any one time outstanding) in
respect of equipment and/or software and software systems purchase money
financing or capital leases incurred by Maker in the ordinary course of
business; or




(b)

If Maker or any affiliated entity (each, an “Affiliate”) shall: (i) become
insolvent; (ii) admit in writing its inability to pay its debts as they mature;
(iii) commence, or file any petition or answer under, any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (iv) apply for or
acquiesce in the appointment of a receiver, trustee, custodian or liquidator for
itself or a substantial portion of its property, assets or business; (v) make a
general assignment for the benefit of its creditors, or effect a plan in
bankruptcy or other similar arrangement with its creditors; (vi) admit the
material allegations of a petition filed against it in any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (vii) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or if action
shall be taken by it for the purpose of effecting any





________ Maker’s Initials







--------------------------------------------------------------------------------

 




of the foregoing; (viii) be adjudicated a bankrupt or insolvent; or (ix) take
action to effectuate any of the foregoing; or




(c)

If: (i) involuntary proceedings or any involuntary petition shall be commenced
or filed against Maker or any Affiliate under any bankruptcy, insolvency or
similar law, seeking the appointment of a receiver, trustee, custodian or
liquidator for Maker or any Affiliate or a substantial portion of Maker’s or any
Affiliate’s property, assets or business, and such proceedings or petition shall
not be dismissed or vacated within thirty (30) days after its commencement or
filing; (ii) any writ, judgment, warrant of attachment, execution or similar
process shall be issued or levied against a substantial portion of Maker’s or
any Affiliate’s properties or assets, and any such proceedings, petition, writ,
judgment, warrant, execution or similar process shall not be released, vacated
or fully bonded within thirty (30) days after its commencement, filing or levy;
or (iii) an order, judgment or decree shall be entered, without the application,
approval or consent of Maker or any Affiliate, with respect to Maker or any
Affiliate or a substantial portion of its assets or properties, appointing a
receiver, trustee, custodian or liquidator for Maker or any Affiliate or a
substantial portion of Maker’s or any Affiliate’s property, assets or business,
or any similar order, judgment or decree shall be entered or appointment made in
any jurisdiction, and such order, judgment, decree or appointment shall continue
unstayed and in effect for a period of thirty (30) days.




Maker and Payee hereby agree that any and all indebtedness incurred by Maker
(whether prior to, contemporaneous with, or subsequent to the date of this
Note), other than Permitted Indebtedness, shall be fully and contractually
subordinated in all respects (including, without limitation, in right and
priority of payment and repayment of principal, interest, and all fees and other
amounts) to Maker’s indebtedness and payment obligations under this Note.




Maker may prepay all or any portion of the principal amount outstanding under
this Note at any time, without premium or penalty, subject to the terms of this
Note; provided, however, that any prepayment of principal hereunder shall be
accompanied by Maker’s payment of all accrued and unpaid interest outstanding
hereunder at the time.  Payments received by Payee under this Note shall be
applied in the following order: first, to the payment of all collection and
enforcement expenses, if any, incurred by Payee in collecting and enforcing
Maker’s obligations hereunder; second, to the payment of any Maturity Extension
Fee payable by Maker to Payee hereunder; third, to the payment of all interest
accrued and owing hereunder through the date of such payment; and fourth, to the
repayment of the principal amount outstanding of this Note.  Notwithstanding the
foregoing or anything else herein contained to the contrary, Maker and Payee are
parties to that certain Intercreditor Agreement dated March 6, 2019, among each
of them, ________________ (solely in his capacity as “Servicing Lender” (as
defined therein)), and _________________________________ (the “Intercreditor
Agreement”), and any such payments received by Payee under this Note are subject
to the terms of the Intercreditor Agreement.




This Note is subject to the express condition that at no time shall Maker be
obligated or required to pay interest on the outstanding principal balance of
this Note at a rate that could subject Payee to either civil or criminal
liability as a result of being in excess of the maximum rate that Maker is
permitted by law to contract or agree to pay.  If, by the terms of this Note,





________ Maker’s Initials







--------------------------------------------------------------------------------

 




Maker is at any time required or obligated to pay interest on the outstanding
principal balance of this Note at a rate in excess of such maximum rate, the
Applicable Rate shall be deemed, without further act or instrument, to be
immediately reduced to such maximum rate; and if and to the extent any payments
in excess of such maximum permitted amount are received by Payee, such excess
shall be considered repayments in respect of the principal amount outstanding of
this Note.




In the event that Maker fails to pay any amount owing by it hereunder in full
when due (whether on any interest payment date, at stated Maturity, by
acceleration or otherwise), Maker agrees to promptly pay all of Payee’s costs
and expenses incurred in attempting or effecting collection hereunder or the
enforcement of this Note, including, without limitation, all attorneys’ fees and
related charges, as and when incurred by Payee, whether or not any action, suit
or proceeding is instituted for collection or for the enforcement of this Note;
and all such costs and expenses of collection and enforcement shall be added to
the principal amount outstanding of this Note and shall, if not promptly paid in
full by Maker as and when incurred by Payee, bear interest at the Applicable
Rate until paid in full.




If any payment hereunder shall be due on a Saturday, a Sunday, or a public or
bank holiday in the State of New York (any other day, a “Business Day”), such
payment shall be made on the next succeeding Business Day, and any such
extension of time shall be included in the computation of interest hereunder.
Each payment hereunder shall be made in lawful money of the United States of
America and in immediately available funds, prior to 12:00 noon Eastern Time on
the due date thereof; any payment made after such time shall be deemed to have
been made on the next succeeding Business Day, and such extension of time shall
be included in the computation of interest hereunder.




Maker’s obligations under this Note are absolute and unconditional,
notwithstanding the existence or terms and conditions of, or any reference
herein to, any other document or agreement, and are not subject to any defense,
set-off, counterclaim, rescission, recoupment or adjustment whatsoever.  Maker
hereby expressly and irrevocably waives (i) presentment, demand for payment,
notice of dishonor, protest, notice of protest, and every other form of notice
whatsoever with respect to this Note, (ii) any right it may have to demand a
jury trial with respect to the enforcement of, or any controversy arising under
or relating to, this Note, (iii) any right to offset any amounts payable
hereunder against, or to submit any counterclaims in respect of, any obligations
of Payee to Maker, and (iv) all rights to the benefits of any statute of
limitations and any moratorium, appraisement or exemption now provided, or which
may hereafter be provided, by any federal or state statute, including, without
limitation, exemptions provided by or allowed under the Bankruptcy Code of 1978
(11 U.S.C.), as amended, or under common law, as to both Maker itself and all of
its properties and assets, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals, and modifications hereof and thereof.  The illegality or
unenforceability in whole or in part of, or the default by any party under, any
other document or agreement shall not constitute a defense to any claim by Payee
for the payment or repayment, as the case may be, of principal, interest or any
other amount hereunder.








________ Maker’s Initials







--------------------------------------------------------------------------------

 




THIS NOTE CREATES A LIEN ON, AND GRANTS A SECURITY INTEREST IN, THE COLLATERAL
DESCRIBED ON THE ATTACHED EXHIBIT A, AND IT SHALL CONSTITUTE A SECURITY
AGREEMENT UNDER THE NEW YORK UNIFORM COMMERCIAL CODE (“UCC”) OR ANY OTHER LAW
APPLICABLE TO THE CREATION OF LIENS ON PERSONAL PROPERTY AND COLLATERAL.  MAKER
COVENANTS AND AGREES THAT THE SERVICING LENDER MAY FILE AND REFILE SUCH UCC AND
OTHER FINANCING STATEMENTS, CONTINUATION STATEMENTS OR OTHER DOCUMENTS AS THE
SERVICING LENDER SHALL DEEM NECESSARY OR APPROPRIATE FROM TIME TO TIME WITH
RESPECT TO SUCH COLLATERAL.  DURING THE CONTINUANCE OF AN ACCELERATION EVENT,
THE SERVICING LENDER SHALL, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES SET
FORTH IN THIS NOTE, HAVE ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE
NEW YORK UCC.  WITH RESPECT TO ANY PRIVATE SALE OF SUCH COLLATERAL, MAKER SHALL
BE ENTITLED TO RECEIVE AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE.




Maker and its undersigned wholly-owned subsidiaries, for good and valuable
consideration, including, without limitation, the aggregate sum loaned by Payee
to Maker in connection with, and as evidenced by, this Note, do hereby grant and
pledge unto the Servicing Lender, as agent, for the benefit of Payee, as a
secured party, a security interest in, lien on, and pledge of the collateral
described on the attached Exhibit A, as applicable (the “Collateral”).  With
respect to such security interest, lien and pledge, Maker and such subsidiaries
hereby represent, warrant, covenant and agree that:




(i)

they, as applicable, own the Collateral free and clear of any lien, security
interest, charge or encumbrance (except such thereof as are created hereby or in
respect of other Permitted Indebtedness), and that no UCC or other financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office (except in respect of Permitted
Indebtedness);

(ii)

they shall not make any further assignment or pledge of all or any part of the
Collateral or create any further lien thereon or security interest therein
(except such thereof as are created hereby or in respect of other Permitted
Indebtedness), nor permit their rights therein to be reached by attachment,
levy, garnishment or other judicial process;

(iii)

as of date hereof, the name (within the meaning of Section 9-503 of the UCC),
jurisdiction of organization, type of entity and organizational number of the
Maker and each applicable subsidiary is set forth on Schedule 1 attached hereto;

(iv)

no authorization, approval or other action is necessary by any governmental
authority, regulatory body or other entity or individual for the granting and
pledging of the lien on and security interest in the Collateral created hereby;

(v)

they shall keep accurate and complete records and accounts concerning the
Collateral;





________ Maker’s Initials







--------------------------------------------------------------------------------

 




(vi)

they shall defend the title to the Collateral against all persons, and against
all claims and demands, as necessary to keep the Collateral free and clear of
any and all liens, security interests, claims, charges, encumbrances, taxes and
assessments (except such thereof as are created hereby or in respect of other
Permitted Indebtedness);

(vii)

they shall promptly notify the Servicing Lender in writing of any litigation,
governmental investigations or other prosecutions involving the Collateral;

(viii)

they shall deliver a springing deposit account control agreement (the “Control
Agreement”) with respect to each deposit account and securities account (other
than (a) any deposit account the funds in which are used exclusively for
payroll, payroll taxes and other employee wage and benefit payments, (b) any
deposit account the funds in which are in trust for any third parties or any
other trust accounts, escrow accounts and fiduciary accounts, (c) any deposit
account that is a zero-balance disbursement account and (d) any account
specifically and exclusively used to hold “Title IV, HEA program funds” on
behalf of Maker or any applicable subsidiary pending disbursement of such funds
to, or on behalf of, eligible students under the terms of 34 C.F.R. Section
668.163 (collectively, “Excluded Accounts”)) owned by the Maker or its
applicable subsidiary as of or after the date hereof, effective to grant
“control” (within the meaning of Articles 8 and 9 under the UCC) over such
account to the Servicing Lender, provided that it is agreed and understood that
(A) with respect to deposit accounts and securities accounts (other than
Excluded Accounts) of Maker or its applicable subsidiary existing on the date
hereof, Maker or its applicable subsidiary shall comply with the provisions of
this clause (viii) on the date hereof, and (B) with respect to deposit accounts
and securities accounts (other than Excluded Accounts) acquired by, or opened in
the name of, Maker or its applicable subsidiary after the date hereof, Maker or
its applicable subsidiary shall have until the date that is thirty (30) days (or
such longer period, if any, to which the Servicing Lender may agree in his sole
and absolute discretion) following the date of such opening or acquisition to
comply with the provisions of this clause (viii).  Set forth on Schedule 2
attached hereto is a listing of all of Maker’s and its applicable subsidiaries'
deposit accounts and securities accounts (other than Excluded Accounts) as of
the date hereof, including, with respect to each bank, the name and address of
such bank and the account numbers of the deposit accounts and securities
accounts maintained with such bank;

(ix)

except for the security interest created hereby or in respect of other Permitted
Indebtedness, (a) Maker is and will at all times be the sole holder of record
and the legal and beneficial owner, free and clear of all liens, of the equity
interests indicated on Schedule 3 attached hereto (collectively, the “Pledged
Interests”) as being owned by Maker, and (b) all of the Pledged Interests are
duly authorized, validly issued, and, to the extent applicable, fully paid and
non-assessable, and constitute the percentage of the issued and outstanding
equity interests of the subsidiaries of Maker identified on said Schedule 3.
 With respect to any Pledged Interest which is not certificated, Maker hereby
agrees (A) to comply with all instructions from the Servicing Lender without
requiring Maker’s further consent and (B) not to take any action to cause any
such uncertificated Pledged Interest to become certificated unless Maker
promptly notifies the Servicing Lender in writing of Maker’s election to do so
and, in that event, promptly (and in any case within five (5) days of such
election) delivers to the Servicing Lender the original certificate representing
such Pledged Interest accompanied by undated instruments of transfer or
assignment duly executed in blank;





________ Maker’s Initials







--------------------------------------------------------------------------------

 




(x)

they shall take all such further action as may be reasonably necessary or
requested by the Servicing Lender in order to perfect and protect the lien,
pledge and security interest created hereby; and

(xi)

all items of Collateral described in paragraphs 1 through 3 on the attached
Exhibit A have been duly and validly authorized and issued, and are fully paid
and non-assessable.  

During the continuance of an Acceleration Event, the Servicing Lender shall have
the right to pursue all of his legal rights and remedies at law, in equity, or
in other appropriate proceedings, including, without limitation, all rights and
remedies available to a secured party under the New York UCC or under the laws
(including, without limitation, the UCC) of each other jurisdiction where the
Collateral, or any portion of it, is located.  So long as there is no
Acceleration Event hereunder, Maker shall be entitled (i) to exercise its voting
and other consensual rights with respect to the Collateral described in
paragraphs 1 through 3 on the attached Exhibit A and otherwise exercise the
incidents of ownership thereof, and (ii) to receive dividends or other
distributions made with respect to such Collateral.




All notices, demands or other communications (collectively, “notices”) relating
to any matter set forth herein shall be in writing and made, given, served or
sent (collectively, “delivered”) by (i) certified mail (return receipt
requested) or (ii) reputable commercial overnight courier service (Federal
Express, UPS or equivalent that provides a receipt) for next-business-morning
delivery, in each case with postage thereon prepaid by sender and addressed to
the intended recipient at its address set forth in the first paragraph of this
Note (or at such other address as the intended recipient shall have previously
provided to the sender in the same manner herein provided).  Any such notice
sent as so provided shall be deemed effectively delivered (x) on the third
Business Day after being sent by certified mail, (y) on the next business
morning if sent by overnight courier for next-business-morning delivery or (z)
on the day of its actual delivery to the intended recipient (as shown by the
return receipt or proof-of-delivery), whichever is earlier.  




This Note shall be governed by, and construed and enforced in accordance with,
the substantive laws of the State of New York applicable to contracts made
between residents of that state, entered into and to be wholly performed within
that state, notwithstanding the parties’ actual states of residence or legal
domicile if outside that state and without reference to any conflict of laws or
similar rules that might otherwise mandate or permit the application of the laws
of any other jurisdiction.  Any action, suit or proceeding relating to this Note
shall be brought exclusively in the courts of New York State sitting in the
Borough of Manhattan, New York City, or in U.S. District Court for the Southern
District of New York, and, for all purposes of any such action, suit or
proceeding, Maker hereby irrevocably (i) submits to the exclusive jurisdiction
of such courts, (ii) waives any objection to such choice of venue based on forum
non conveniens or any other legal or equitable doctrine, and (iii) waives trial
by jury and the right to interpose any set-off or counterclaim, of any nature or
description whatsoever, in any such action, suit or proceeding.




No right or remedy conferred upon Payee or the Servicing Lender, as applicable,
under this Note is intended to be exclusive of any other right or remedy
available to Payee or the





________ Maker’s Initials







--------------------------------------------------------------------------------

 




Servicing Lender, whether at law, in equity, by statute or otherwise, but shall
be deemed cumulative with all such other rights and remedies.  Without limiting
the generality of the foregoing, if this Note and all amounts (whether of
principal, interest or otherwise) accrued hereunder shall not be paid in full
when due (whether on any interest payment date, at stated Maturity, by
acceleration or otherwise), Payee and the Servicing Lender shall be free to
enforce their rights and remedies against Maker as Payee and the Servicing
Lender, as applicable, may see fit under the circumstances, in no particular
order or priority.  No failure to exercise, or any delay in exercising, by Payee
or the Servicing Lender, as applicable, any of their rights or remedies
hereunder shall operate as a waiver thereof.  A waiver by Payee or the Servicing
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to Payee’s or the Servicing Lender’s exercise of that same or
of any other right or remedy which Payee or the Servicing Lender, as applicable,
would otherwise have on any future occasion.  No forbearance, indulgence, delay
or failure by Payee or the Servicing Lender to exercise any of their rights or
remedies with respect to this Note, nor any course of dealing between Maker, on
the one hand, and Payee or the Servicing Lender, as applicable, on the other
hand, shall operate as a waiver of any such right or remedy, nor shall any
single or partial exercise of any such right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy.  Payee
and the Servicing Lender shall not, by any course of dealing, indulgence,
omission, or other act (except a further instrument signed by the Servicing
Lender) or failure to act, be deemed to have waived any right or remedy
hereunder, or to have acquiesced in any Acceleration Event or in any breach of
any of the terms of this Note.  No modification, rescission, waiver,
forbearance, release or amendment of any term, covenant, condition or provision
of this Note or any of Maker’s obligations hereunder shall be valid or
enforceable unless made and evidenced in writing, expressly referring to this
Note and signed by both Maker and the Servicing Lender.  




The terms and provisions of this Note are severable. In the event of the
unenforceability or invalidity of one or more of the terms, covenants,
conditions or provisions of this Note under federal, state or other applicable
law in any circumstance, such unenforceability or invalidity shall not affect
the enforceability or validity of such term, covenant, condition or provision in
any other circumstance, or render any other term, covenant, condition or
provision of this Note unenforceable or invalid.




Payee may assign its rights under this Note to any related or affiliated person
or entity upon three (3) Business Days’ prior notice to Maker; and Maker’s
obligations hereunder shall inure to the benefit of Payee and each of Payee’s
successors and permitted assigns, and shall be binding for all purposes on Maker
and its successors-in-interest.  No assignment, delegation or other transfer of
Maker’s rights or obligations hereunder shall be made or be effective absent
Payee’s prior, written consent thereto.




Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the words "Payee" and "Maker" shall include
their respective successors and permitted assigns.











________ Maker’s Initials







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each of Maker and its wholly-owned subsidiaries party hereto
has duly executed and delivered this Note on the day and year first written
above.







MAKER




ASPEN GROUP, INC.







By___________________________

     Michael Mathews

     Chairman and Chief Executive Officer










SUBSIDIARIES




UNITED STATES UNIVERSITY, INC.,

a Delaware corporation







By______________________________

     Michael Mathews

     Chief Executive Officer







ASPEN UNIVERSITY INC.,

a Delaware corporation







By______________________________

     Michael Mathews

     Chief Executive Officer








________ Maker’s Initials







--------------------------------------------------------------------------------

 




EXHIBIT A – COLLATERAL




Unless otherwise defined in that certain Term Promissory Note and Security
Agreement dated March 6, 2019, in the principal face amount of US$5,000,000 in
favor of ________________ to which this Exhibit A is attached (the “Note”),
capitalized terms used herein shall have the same respective meanings ascribed
to such terms under the Uniform Commercial Code (“UCC”) as in effect in the
State of New York.  




1.

All Accounts of Aspen University Inc., a Delaware corporation, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located, together with all warranties, increases, renewals, additions and
accessions thereto, substitutions therefor, and replacements, cash and proceeds
thereof.

2.

All Accounts of United States University, Inc., a Delaware corporation, whether
now or hereafter owned, existing, acquired or arising and wherever now or
hereafter located, together with all warranties, increases, renewals, additions
and accessions thereto, substitutions therefor, and replacements, cash and
proceeds thereof.

3.

All of Aspen Group, Inc.’s right, title and interest in and to: (a) its Deposit
Accounts (other than Excluded Accounts (as defined in the Note)), up to the
aggregate amount from time to time due and owing to Payee under the Note; and
(b) the common stock and other equity interests of Aspen University Inc., a
Delaware corporation, and United States University, Inc., a Delaware
corporation, together with (i) all “investment property” as such term is defined
in the UCC with respect to such stock and equity interests, (ii) any “security
entitlement” as such term is defined in the UCC with respect to such stock and
equity interests, (iii) all books and records relating to the foregoing, and
(iv) all Accessions and Proceeds of such stock and equity interests, including,
without limitation, all distributions (cash, stock or otherwise), dividends,
stock dividends, securities, cash, instruments, rights to subscribe, purchase or
sell, and other property, rights and interest that Maker is at any time entitled
to receive or is otherwise distributed in connection with such stock and equity
interests.

















--------------------------------------------------------------------------------

 







Schedule 1




Entity Name

Jurisdiction of Formation

Type of Entity

Organizational Number

Aspen Group, Inc.

Delaware

Corporation

5107517

Aspen University Inc.

Delaware

Corporation

3115429

United States University, Inc.

Delaware

Corporation

6408678

















--------------------------------------------------------------------------------

 







Schedule 2




Entity

Name and Address
of Institution
Maintaining Account

Account Number

Type of Account

Aspen University Inc.

Citibank

153 E. 53rd Street, 21st Fl

New York, NY 10022

 

Operating

Aspen Group, Inc.

Citibank

153 E. 53rd Street, 21st Fl

New York, NY 10022

 

Operating

United States University, Inc.

Citibank

153 E. 53rd Street, 21st Fl

New York, NY 10022

 

Operating

















--------------------------------------------------------------------------------

 




 

Schedule 3




Name of Grantor

Name of Pledged Company

Number of Shares/Units

Certificate Number

Class of Interests

Percentage of Class Owned

Aspen Group, Inc.

United States University, Inc.

100

N/A

Common

100%

Aspen Group, Inc.

Aspen University Inc.

100

N/A

Common

100%




















--------------------------------------------------------------------------------

 










Exhibit B

Form of Intercreditor Agreement

















--------------------------------------------------------------------------------

 




INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT (this “Agreement”) dated as of this 6th day of March,
2019, by and among ____________________, an individual residing at
___________________________ (together with his successors and permitted assigns,
“_________”), solely in his capacity as Servicing Lender (as defined below),
______________________________ whose address is ______________________________
(together with its successors and permitted assigns, “__”),
_____________________________________, whose address is c/o _____________ at his
address above (together with its successors and permitted assigns, the
“_______________”; collectively with ___, the “Lenders”, and each individually a
“Lender”), and ASPEN GROUP, INC., a Delaware corporation having its principle
place of business at 276 Fifth Avenue, Suite 505, New York, New York 10001
(together with its successors and permitted assigns, the “Company”; collectively
with ____________ and the Lenders, the “Parties”, and each individually a
“Party”).

WHEREAS, each Lender has made, or contemporaneously herewith proposes to make, a
loan or extension of credit to the Company (each, a “Loan” and collectively, the
“Loans”) evidenced in each case by a promissory note in the principal face
amount of five million U.S. dollars (US$5,000,000) issued by the Company to such
Lender and dated (i) in the case of (a) the Term Promissory Note and Security
Agreement in favor of AS and (b) the Term Promissory Note and Security Agreement
in favor of the _____________________, March 6, 2019 (collectively, the “Term
Notes”), and (ii) in the case of the Amended and Restated Revolving Promissory
Note and Security Agreement in favor of the ______________________________, and
amended and restated as of March 6, 2019 (the “Revolving Note”, and together
with the Term Notes, each, a “Note” and collectively, the “Notes”) (the
Company’s indebtedness and all its obligations with respect to the payment and
repayment of principal, interest, fees and other amounts under each Note being
hereinafter called the Company’s “Loan Obligations” thereunder); and

WHEREAS, the Company’s Loan Obligations to each of the Lenders are secured by
security interests granted by the Company (and by certain of its subsidiaries
party to the Notes) to each of them in certain assets as described more fully in
the Lenders’ respective Notes (all such assets, collectively, the “Collateral”);
and

WHEREAS, the Lenders, as a material inducement for each of them to make or
maintain their respective Loans and in consideration thereof, expressly
contemplate and intend (i) that, except as expressly provided to the contrary
herein with respect to Preferred Payments (as defined below), the Company’s Loan
Obligations to them under their respective Notes shall rank pari passu in all
respects (including, without limitation, in right and priority of payment and
repayment of principal, interest, and all fees and other amounts) to one
another, without priority over one another, and (ii) that the security interests
held by each of the Lenders in the Collateral shall rank pari passu in all
respects to one another, without priority over one another, all as described
more fully, and subject to the terms and conditions set forth, in this
Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration the
receipt and














--------------------------------------------------------------------------------

 




sufficiency of which are hereby acknowledged, the Parties hereby agree with one
another as follows:



1.

Each of the Lenders hereby confirms and agrees that (a) the security interests
in the Collateral held by them under their respective Notes shall rank pari
passu, equally and ratably in all respects to one another, without priority over
one another, regardless of the order of time in which such security interests or
any claims with respect thereto arise, attach or are perfected by filing,
recording, possession, control or otherwise, and (b) the Company’s Loan
Obligations to them under their respective Notes shall rank pari passu, equally
and ratably in all respects (including, without limitation, in right and
priority of payment and repayment of principal, interest, and all fees and other
amounts) to one another, without priority over one another; provided, however,
that notwithstanding the foregoing, nothing herein contained shall impair, limit
or otherwise affect, absent the occurrence of an “Acceleration Event” (as
defined in the Notes), (i) the _________________ sole right to receive any
Commitment Fee (as defined therein) owing to it under the Revolving Note or (ii)
each of the ____________________ and ___’s sole right to receive any Maturity
Extension Fee (as defined therein) owing to such Lender under its Term Note, in
each case without having to share the same with, or account therefor to, the
other Lenders (all such amounts, collectively, the “Preferred Payments”).



2.

Without limiting the generality of any other provision of this Agreement
(including, without limitation, under Paragraph 4 hereof) that provides for the
survival of certain of the Parties’ obligations hereunder, this Agreement, and
all of the Parties’ respective obligations arising hereunder or with respect
hereto, shall (a) continue in full force and effect so long as any of the Loan
Obligations remain outstanding and (b) be reinstated if at any time any payment
of or distribution with respect to any of the Loan Obligations is rescinded or
must otherwise be returned by a Lender upon the insolvency, bankruptcy or
reorganization of the Company or otherwise, all as though such payment or
distribution had not been made.  No defect in, invalidity of, or absence or loss
of priority under this Agreement or the Notes shall affect the Lenders’
respective rights against the Company in respect of the Loans.



3.

Each Lender shall (a) promptly notify the other Lenders of any Acceleration
Event under such Lender’s Note (or of any default by the Company under any other
agreements or documents executed in connection therewith) known to such Lender
and not reasonably believed to have been previously disclosed to such other
Lenders; (b) provide such other Lenders with such information and documentation
as either such other Lender may reasonably request in order to protect their
respective interests with respect to the Loans; and (c) subject to the terms of
this Agreement, reasonably cooperate with such other Lenders with respect to any
and all collections, foreclosure procedures, and other collection or enforcement
actions at any time commenced or initiated against the Company or otherwise in
respect of the Collateral securing the Loan Obligations.   Each Lender agrees
that it shall not (and hereby waives any right to) take any action to challenge,
contest, or support any other person in challenging or contesting, in any
proceeding, the validity, perfection, priority or enforceability of a lien
securing any Loan Obligations held, or purported to be held, by or on behalf of
another Lender.



4.

The Lenders hereby designate and appoint ____________ as their sole and
exclusive agent (in such capacity, the “Servicing Lender”) to act on behalf of
all Lenders, subject to the terms of this Agreement, with respect to (a)
enforcing the Lenders’ rights and remedies, and the Company’s obligations, under
the Notes and with respect to the Loan Obligations and (b) dealing with, and
securing and enforcing the Lenders’ rights and remedies and the Company’s
obligations with respect to, the Collateral (including, without limitation,














--------------------------------------------------------------------------------

 




foreclosing and realizing on all or any portion of the Collateral in case of an
Acceleration Event, releasing all or any portion of the Collateral, and filing
and refiling any financing statements, continuation statements or other
documents under the New York Uniform Commercial Code or otherwise with respect
to the Collateral).  The Servicing Lender shall not be liable, responsible or
accountable to the other Lenders or the Company for (and the other Lenders and
the Company hereby agree to and shall defend, indemnify and hold the Servicing
Lender harmless from and against any and all liability, cost, damage or expense
whatsoever with respect to) any act, failure to act, error or omission by the
Servicing Lender in acting as Servicing Lender hereunder, except in cases of the
Servicing Lender’s own fraud or willful misconduct. The Servicing Lender shall
not be deemed to be a fiduciary or to have any fiduciary duties to the other
Lenders or the Company.  The Lenders shall, promptly upon demand by the
Servicing Lender, share equally all out-of-pocket fees, costs and expenses
incurred by the Servicing Lender in acting as Servicing Lender hereunder
(including, without limitation, all attorneys’ fees, related expenses, filing
fees and other charges incurred in connection with (i) the preparation,
execution, delivery and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof and (ii) the enforcement,
collection, perfection or foreclosure of the Notes, the Loan Obligations and the
Collateral; collectively, “Enforcement Costs”) to the extent not promptly paid
or reimbursed by the Company in accordance with the following proviso; provided,
however, that notwithstanding the foregoing, the Company shall, promptly upon
demand by the Servicing Lender, pay directly (or, at the Servicing Lender’s
option exercisable in his sole discretion, reimburse the Servicing Lender for)
all Enforcement Costs.  The Company further agrees to and shall defend,
indemnify and hold each Lender harmless from and against any and all costs, fees
(including, without limitation, attorneys’ fees and related expenses), charges,
expenses, liabilities, damages, claims, actions, suits or proceedings incurred
by such Lender in connection with this Agreement, the Loans, the Notes or the
Loan Obligations, unless caused by such Lender’s own fraud or willful
misconduct.  All of the foregoing indemnities and hold-harmless provisions shall
(x) continue indefinitely and (y) survive termination of this Agreement,
discharge of the Notes and the Loan Obligations, and foreclosure or release of
the Collateral.



5

This Agreement shall constitute the Servicing Lender’s legal right, power and
authority (collectively, the “authority”) to perform the actions described in
Paragraph 4 hereof.  The Servicing Lender shall use his reasonable, good-faith
efforts to keep the other Lenders reasonably apprised of any actions taken by
the Servicing Lender under this Agreement.  The Servicing Lender shall have the
authority to employ and consult with attorneys, accountants and other
professionals with respect to the actions, or contemplated actions, of the
Servicing Lender under this Agreement.  The Servicing Lender shall be under no
duty to take (or to forebear from taking) any action, to pay any money, or to
incur any fees, costs, charges or expenses in regard to the performance of the
actions described in said Paragraph 4 unless he is advanced sufficient funds,
either by the Company or by the other Lenders, as described in this Agreement.
 Each Party shall sign all such further documents and instruments, if any, as
the Servicing Lender may reasonably request to enable the Servicing Lender to
perform the actions described in said Paragraph 4.  Upon providing the other
Lenders with at least ten (10) business days’ prior written notice, the
Servicing Lender may elect not to further perform any of the actions of a
Servicing Lender under this Agreement.  Upon receipt of any such notice, the
Lenders shall have the right to appoint a successor Servicing Lender by
unanimous consent.  If no such successor shall have been appointed by the
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Servicing Lender gives notice of its resignation, then the retiring
Servicing














--------------------------------------------------------------------------------

 




Lender may, on behalf of the Lenders, appoint a successor Servicing Lender,
which shall be a bank or financial institution that acts as an administrative
agent in secured financings in the ordinary course of its business. The
Servicing Lender shall not be deemed to have knowledge of any matter unless and
until the Servicing Lender shall have received actual knowledge of such matter,
and the Servicing Lender shall not be charged with constructive notice of any
such matter.




6.

Nothing in this Agreement shall impair, limit, relieve or otherwise affect the
Company’s Loan Obligations to each Lender under such Lender’s Note.  The Company
shall make all payments and prepayments in respect of its Loan Obligations
ratably to all Lenders entitled to the respective category of payment; provided
that the Parties acknowledge that the Lenders have different entitlements to
different categories of Preferred Payments.  Notwithstanding the occurrence of
an Acceleration Event with respect to its Loan, no Lender may accelerate the
Company’s Loan Obligations under its Note, nor exercise any of its other rights
or remedies thereunder, except in accordance with Paragraph 4 hereof.  Upon the
occurrence of an Acceleration Event: (a) all collections received by the
Servicing Lender in respect of the Loan Obligations shall be distributed by him
ratably to the Lenders according to the respective Loan Obligations then owing
to each, after the payment of all costs, expenses and fees incurred by the
Servicing Lender in collecting or enforcing same; and (b) should any payment,
distribution or proceeds be received by a Lender with respect to such Lender’s
Loan in excess of such Lender’s ratable share of the outstanding Loan
Obligations, prior to the satisfaction in full of the Loan Obligations, such
Lender shall promptly pay or deliver to each of the other Lenders their
respective, ratable portions thereof in the form received.  The Company may not
prepay a Note at any time, in whole or in part, unless either such prepayment is
made ratably to all Lenders according to their respective Loan Obligations or
the Lenders otherwise agree in writing to such prepayment; provided, however,
that notwithstanding the foregoing or anything herein contained to the contrary,
the Parties acknowledge and agree that the termination, in whole or in part, of
the ______________________ revolving commitment under its Loan and Note shall
not be deemed or construed to be a prepayment of such Loan or Note.



7.

Each Lender may transfer and assign (collectively, “assign” and, correlatively,
“assignment”), in whole but not in part, its rights and claims under this
Agreement to any entity or trust that is affiliated with and controlled by such
Lender upon three (3) business days’ prior written notice to each of the other
Parties; provided that (a) any such attempted assignment to an unaffiliated
third party shall require the other Parties’ prior written consent, which
consent shall not be unreasonably delayed, and (b) any such permitted assignee
shall acknowledge in writing to each of the other Parties such assignee’s
express agreement to be bound by the terms of this Agreement.  No assignment or
delegation of the Company’s rights or obligations under this Agreement shall be
made or be effective absent the prior written consent of all Lenders.  This
Agreement is solely for the benefit of, and shall bind solely, the Parties and
their respective successors and permitted assigns, and no other person or
persons shall have any right, benefit, priority or interest under or because of
the existence of this Agreement. 



8.

Each Party hereby represents and warrants that it has full right, power and
legal authority to enter into this Agreement and to incur and perform its
obligations hereunder.  Each Lender hereby agrees not to amend or modify its
Note, or any other documents executed in connection with the Company’s Loan
Obligations to such Lender, without the prior written approval of each other
Lender, if any, whose rights hereunder, or whose priority to the Collateral,
could be adversely affected by such amendment or modification.














--------------------------------------------------------------------------------

 






9.

Within ten (10) business days after a request therefor by any Lender (the
“Requesting Lender”) made not more frequently than once per calendar quarter,
the Lender of whom such request is made (the “Responding Lender”) shall furnish
to the Requesting Lender a written letter addressed to the Requesting Lender
which states (a) the principal amount then outstanding on the Responding
Lender’s Note, (b) whether the Responding Lender has given notice to the Company
of the existence of any Acceleration Event under the Responding Lender’s Note
and (c) if not, that to the best of the Responding Lender’s knowledge no
condition or event which constitutes (or which, after notice or lapse of time or
both, would constitute) an Acceleration Event thereunder exists or has occurred,
or, if any such condition or event does exist or has occurred, specifying in
reasonable detail the nature and period of existence thereof.



10.

This Agreement shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of New York applicable to contracts made
between residents of that state, entered into and to be wholly performed within
that state, notwithstanding the Parties’ actual states of residence or legal
domicile if outside that state and without reference to any conflict of laws or
similar rules that might otherwise mandate or permit the application of the laws
of any other jurisdiction.  Any action, suit or proceeding relating to this
Agreement shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York City, or in U.S. District Court for the
Southern District of New York, and, for all purposes of any such action, suit or
proceeding, each of the Parties hereby irrevocably (a) submits to the exclusive
jurisdiction of such courts, (b) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and (c)
waives trial by jury and, in the case of the Company, the right to interpose any
set-off or counterclaim, of any nature or description whatsoever, in any such
action, suit or proceeding.



11.

No Party’s rights or remedies under this Agreement are intended to be exclusive
of any other right or remedy available to such Party, whether at law, in equity,
by statute or otherwise, but shall be deemed cumulative with all such other
rights and remedies.  No failure by a Party to exercise, or any delay by a Party
in exercising, any of such Party’s rights or remedies hereunder shall operate as
a waiver thereof.  A waiver by any Party of any right or remedy hereunder on any
one occasion shall not be construed as a bar to such Party’s exercise of that
same or of any other right or remedy which such Party would otherwise have on
any future occasion.  No forbearance, indulgence, delay or failure by any Party
to exercise any of such Party’s rights or remedies hereunder or with respect to
the Loan Obligations, nor any course of dealing between or among the Parties,
shall operate as a waiver of any such right or remedy, nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof or the exercise of any other right or remedy.  A Party shall
not, by any course of dealing, indulgence, omission, or other act (except a
further instrument signed by such Party) or failure to act, be deemed to have
waived any right or remedy hereunder or with respect to the Loan Obligations, or
to have acquiesced in any breach of any of the terms of this Agreement.  No
modification, rescission, waiver, forbearance, release or amendment of any term,
covenant, condition or provision of this Agreement shall be valid or enforceable
unless made and evidenced in writing, expressly referring to this Agreement.  

12.

The terms and provisions of this Agreement are severable. In the event of the
unenforceability or invalidity of one or more of the terms, covenants,
conditions or provisions of this Agreement under federal, state or other
applicable law in any circumstance, such unenforceability or invalidity shall
not affect the enforceability or validity of such term,














--------------------------------------------------------------------------------

 




covenant, condition or provision in any other circumstance, or render any other
term, covenant, condition or provision of this Agreement unenforceable or
invalid.




13.

All notices, demands or other communications (collectively, “notices”) hereunder
relating to any matter set forth herein shall be in writing and made, given,
served or sent (collectively, “delivered”) by (a) certified mail (return receipt
requested) or (b) reputable commercial overnight courier service (Federal
Express, UPS or equivalent that provides a receipt) for next-business-morning
delivery, in each case with postage thereon prepaid by sender and addressed to
the intended recipient at its address set forth in the first paragraph of this
Agreement (or at such other address as the intended recipient shall have
previously provided to the sender in the same manner herein provided); provided
that copies of any such notice to ___________ or the __________________ shall
also be sent to them ________________________________, and emailed to them at
___________.  Any such notice sent as so provided shall be deemed effectively
delivered (i) on the third business day after being sent by certified mail, (ii)
on the next business morning if sent by overnight courier for
next-business-morning delivery or (iii) on the day of its actual delivery to the
intended recipient (as shown by the return receipt or proof-of-delivery),
whichever is earlier.



14.

This Agreement may be executed in counterparts, each of which when duly signed
and delivered shall be deemed for all purposes hereof to be an original, but all
such counterparts shall collectively constitute one and the same instrument; and
any Party may execute this Agreement by signing any such counterpart.  Any
signature delivered by facsimile or email transmission (in scanned .pdf format
or the equivalent) shall be deemed to be an original signature.



15.

This Agreement shall inure to the benefit of, and be binding upon, each of the
Parties and their respective successors and permitted assigns.  The provisions
of this Agreement are, and are intended, solely for the purpose of defining the
relative rights of the Lenders between and amongst themselves.  This Agreement
constitutes the entire agreement, arrangement and understanding, written or
oral, among the Lenders (or between any of them) with respect to its subject
matter, superseding and merging all prior and contemporaneous negotiations,
discussions, agreements, arrangements and understandings, written or oral,
between or among any of them relating thereto; and there are no representations,
warranties, agreements, arrangements or understandings, written or oral, among
the Lenders (or between any of them) with respect to the subject matter of this
Agreement other than as set forth in this Agreement.  There are no intended
third-party beneficiaries of this Agreement, except as may be expressly provided
herein.




Signature page follows immediately below























--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




 

______________________,

 

as Servicing Lender

 

 

 

 

 

 

 

______________________________

 

______________________

 

 

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

By

 

 

 

_______________, Manager

 

 

 

 

 

 

 

______________________________

 

 

 

 

 

 

 

By

 

 

 

__________________, __________

 

 

 

 

 

 

 

ASPEN GROUP, INC.

 

 

 

 

By

 

 

 

Michael Mathews, Chairman & CEO




CONSENT




The undersigned hereby consent to the terms and provisions of this Agreement and
agree to comply with the applicable terms and provisions thereof.




 

ASPEN UNIVERSITY INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Michael Mathews, CEO

 

 

 

 

UNITED STATES UNIVERSITY, INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

 

Michael Mathews, CEO

















--------------------------------------------------------------------------------

 




Exhibit C

Form of Warrant




















--------------------------------------------------------------------------------

 










THIS WARRANT (THIS “WARRANT”) AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY
OTHER SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO
SUCH SECURITIES IS THEN IN EFFECT, OR, IN THE OPINION OF COUNSEL TO THE ISSUER
OF THESE SECURITIES, SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

Issuance Date: March 6, 2019 (the “Issuance Date”)




WARRANT FOR THE PURCHASE OF 100,000 SHARES OF
COMMON STOCK OF ASPEN GROUP, INC.




THIS IS TO CERTIFY that, for value received, _______________________________
(the “Holder”), is entitled to purchase, subject to the terms and conditions
hereinafter set forth, one hundred thousand (100,000) shares of common stock,
par value $0.001 per share (as further detailed in Section 4 of this Warrant,
the “Common Stock”), of Aspen Group, Inc., a Delaware corporation (the
“Company”), and to receive certificates for the Common Stock so purchased.  The
exercise price of this Warrant (the “Exercise Price”) is six dollars ($6.00) per
share, subject to adjustment as provided in this Warrant.




1.

Exercise Period.




(a)

Subject to Section 1(b), this Warrant may be exercised by the Holder during the
period beginning on the Issuance Date and ending at 5:00 pm (New York time) five
(5) years thereafter (the “Exercise Period”).  This Warrant will terminate
automatically and immediately upon the expiration of the Exercise Period.  




(b)

If the closing price of the Company’s Common Stock, as reported by the principal
trading market, averages at least seven dollars fifty cents ($7.50) per share
calculated over any ten (10) consecutive trading days during the Exercise Period
(subject to adjustment as provided in this Warrant), then the Company, on at
least thirty (30) trading days’ prior written notice to the Holder, may redeem
this Warrant by paying the Holder two dollars ten cents ($2.10) per share,
subject to adjustment as provided in this Warrant and subject to prior exercise
by the Holder. This Warrant shall remain exercisable by the Holder (in whole or
in part, in its entirety or in such increments, at any time and from time to
time, as in each case the Holder may in its sole discretion elect) for the
duration of such 30-day period.  As of the date of this Warrant, the principal
trading market is Nasdaq Capital Market.








2







--------------------------------------------------------------------------------

 




2.

Exercise of Warrant.




(a)

This Warrant may be exercised by the Holder (in whole or in part, in its
entirety or in such increments, at any time and from time to time, as in each
case the Holder may in its sole discretion elect) throughout the Exercise
Period.  Each such exercise shall be accomplished by the Holder’s (i) tender to
the Company of an amount equal to the Exercise Price multiplied by the number of
underlying shares of Common Stock then being purchased (the “Purchase Price”),
by wire transfer of immediately available funds in accordance with wiring
coordinates provided to the Holder by the Company, or by certified or bank
cashier’s check payable to the order of the Company, and (ii) surrender to the
Company of this Warrant, together with an executed subscription agreement in
substantially the form attached hereto as Exhibit A (the “Subscription”). As a
condition of exercise, the Holder shall, where applicable, execute a customary
investment letter and accredited investor questionnaire.  The Holder’s right to
exercise this Warrant is subject to his compliance with any applicable laws and
rules, including Section 5 of the Securities Act of 1933.

(b)

Upon receipt of the Purchase Price in respect of any exercise by the Holder of
this Warrant, the Company shall promptly (and in all events within two (2)
trading days of such exercise date) deliver to the Holder a certificate or
certificates representing the shares of Common Stock then purchased, registered
in the name of the Holder (or its transferee, if any, as permitted under Section
3 below).  With respect to each exercise of this Warrant, if any, the Holder (or
its transferee, if any, as the case may be) shall for all purposes be deemed to
have become the holder of record of the number of shares of Common Stock
purchased hereunder on the date a properly executed Subscription and payment of
the Purchase Price are received by the Company (each, an “Exercise Date”),
irrespective of the date of delivery to the Holder of the certificate(s)
evidencing such shares, except that if the date of such receipt is a date on
which the stock transfer books of the Company are closed, the Holder (or its
transferee, if any, as the case may be) shall be deemed to have become the
holder of record of such shares at the close of business on the next succeeding
date on which such stock transfer books are open.  Fractional shares of Common
Stock shall not be issued upon any exercise of this Warrant; provided that in
lieu of any fractional shares that would have been issued but for the
immediately preceding clause, the Holder shall be entitled to receive cash equal
to the current market price of such fraction of a share of Common Stock on the
trading day immediately preceding the respective Exercise Date.  In the event
this Warrant is ever exercised in part, the Company shall promptly (and in all
events within two (2) trading days of the respective Exercise Date) issue a New
Warrant (as defined below) to the Holder covering the aggregate number of shares
of Common Stock as to which this Warrant remains exercisable.  The Company
acknowledges and agrees that this Warrant was issued on the Issuance Date.




3.

Recording; Transferability; Exchange; Obligations to Issue Common Stock.




(a)

Registration of Warrant.  The Company shall register this Warrant, in a register
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the Holder (or its transferee, if any, as the case may be).  The
Company may deem and treat





3







--------------------------------------------------------------------------------

 




the registered holder from time to time of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to such
holder, and for all other purposes, absent actual notice to the contrary from
the Holder and any such transferee.




(b)

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Exhibit B duly completed and
signed, to the Company at its address specified herein.  As a condition to any
such transfer, the Company may request a legal opinion as contemplated by the
legend.  Upon any such registration of transfer, a New Warrant to purchase
Common Stock, in substantially the form of this Warrant (each, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to such
transferee, and a New Warrant evidencing the remaining portion of this Warrant,
if any, not so transferred shall be issued to the Holder.  The acceptance of the
New Warrant by such transferee shall be deemed the acceptance by such transferee
of all of the rights and obligations of a holder of a Warrant.




(c)

Exchange of Warrant.  This Warrant is exchangeable upon its surrender by the
Holder to the Company for New Warrants of like tenor and date representing in
the aggregate the right to purchase the number of shares of Common Stock
purchasable hereunder, each of such New Warrants to represent the right to
purchase such number of shares of Common Stock as may be designated by the
Holder at the time of such surrender (not to exceed the aggregate number of such
shares underlying this Warrant).




(d)

Absolute Nature of Company’s Obligations. The Company’s obligations to issue and
deliver Common Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Common Stock.  Nothing herein shall limit the Holder’s right to
pursue any other remedies available to him hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
 as required pursuant to the terms hereof.




4.

Adjustments to Exercise Price; Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per-share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock of the Company).








4







--------------------------------------------------------------------------------

 




(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide (“split”) its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine (“reverse split”) its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issue by reclassification of its shares of Common
Stock other securities of the Company, then the Exercise Price in effect at the
time of the record date for such dividend or on the effective date of such
subdivision, combination or reclassification, as the case may be, and/or the
number and kind of securities issuable on such date, shall be proportionately
adjusted so that the Holder of this Warrant thereafter exercised shall be
entitled to receive the aggregate number and kind of shares of Common Stock (or
such other securities other than Common Stock) of the Company, at the same
aggregate Exercise Price, that, if this Warrant had been exercised immediately
prior to such date, the Holder would have owned upon such exercise and been
entitled to receive by virtue of such dividend, distribution, subdivision,
combination or reclassification.  Such adjustment shall be made successively
whenever, and each time, any event listed above shall occur.




(b)

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair  Market Value per share of Common Stock on such record date, less the
amount of cash so to be distributed or the Fair Market Value (as determined in
good faith by, and reflected in a formal resolution of, the board of directors
of the Company) of the portion of the assets or evidences of indebtedness so to
be distributed, or of such subscription rights or warrants, applicable to one
share of Common Stock, and the denominator of which shall be the Fair Market
Value per share of Common Stock.  Such adjustment shall be made successively
whenever, and each time, such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price which would then be in effect if such record date had not
been fixed.  




(c)

Notwithstanding any provision hereof to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.




(d)

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holder of this Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of this Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this





5







--------------------------------------------------------------------------------

 




Section 4, and the other provisions of this Warrant shall apply on like terms to
any such other shares.




(e)

Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another company, (ii) the Company effects any sale of all or substantially all
of its assets in one or a series of related transactions, (iii) any tender offer
or exchange offer (whether by the Company or another company or person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as he would have been entitled to receive upon the occurrence of such
Fundamental Transaction if he had been, immediately prior to such Fundamental
Transaction, the holder of the number of Common Stock then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s sole discretion and request, any successor to the
Company or surviving entity in such Fundamental Transaction shall issue to the
Holder a New Warrant substantially in the form of this Warrant and consistent
with the foregoing provisions and evidencing the Holder’s right to purchase the
Alternate Consideration for the aggregate Exercise Price upon exercise thereof.
 Any such successor or surviving entity shall be deemed to be required to comply
with the provisions of this Section 4(e) and shall insure that this Warrant (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.




(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.




(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 4, the Company, at its own sole expense, shall promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Common Stock or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon





6







--------------------------------------------------------------------------------

 




which such adjustment is based.  Upon written request, the Company shall
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.




(h)

Anti-Dilution Protection.  If the Company, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or issue any Common Stock or common stock equivalents
entitling any entity or person to acquire, shares of Common Stock at an
effective price per share less than the then Exercise Price (such lower price,
the “Base Share Price” and such issuances, collectively, a “Dilutive Issuance”),
then the Exercise Price shall be reduced (and only reduced) to equal the Base
Share Price. Notwithstanding the foregoing, the Base Share Price as of the
Issuance Date shall be deemed to be six dollars ($6.00) per share. Such
adjustment shall be made whenever such Common Stock or common stock equivalents
are issued.  Notwithstanding the foregoing, no adjustments shall be made, paid
or issued under this Section 4(h) in respect of an Exempt Issuance (as defined
below). Furthermore, if the adjustment is caused by the issuance of a common
stock equivalent and such security expires or terminates without being
exercised, converted or exchanged, the Base Share Price shall be readjusted to
the Exercise Price in effect immediately prior to issuance of such common stock
equivalent.  The Company shall notify the Holder, in writing, no later than five
(5) business days following the issuance of any Common Stock or common stock
equivalents subject to this Section 4(h), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 4(h), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder shall be entitled to receive
the Base Share Price regardless of whether the Holder accurately refers to the
Base Share Price in the Notice of Exercise. For purposes of this Agreement,
“Exempt Issuance” means the issuance of: (i) shares of Common Stock, restricted
stock units or options (and Common Stock issued upon exercise of such options)
to employees, officers, consultants, advisors, directors or former directors of
the Company pursuant to any stock or option plan duly adopted for such purpose
by a majority of the existing members of the Board of Directors or a majority of
the members of a committee of directors established for such purpose; (ii)
securities upon the exercise, exchange  or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the Issuance Date,
provided that such securities have not been amended since the Issuance Date to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; (iii) shares of Common Stock upon any
anti-dilution adjustment to Common Stock and common stock equivalents held by
current unaffiliated shareholders of the Company as of the Issuance Date; (iv)
securities issued to any Placement Agent or other registered broker-dealers as
reasonable commissions or fees in connection with any financing transactions;
(v) securities issued pursuant to a merger, acquisition or similar transaction
(provided that (A) the primary purpose of such issuance is not to raise capital;
(B) the purchaser or acquirer of such securities in such issuance solely
consists of either (x) the actual participants in such transactions, (y) the
actual owners of such assets or securities acquired in such merger, acquisition
or similar transaction, or (z) the shareholders, partners or members of the
foregoing persons; and (C) the number or amount (as the case may be) of such
shares of Common Stock issued to such person by the Company shall not be
disproportionate to such person’s actual participation in such merger,
acquisition or similar transaction) or a strategic transaction





7







--------------------------------------------------------------------------------

 




(provided that (AA) any such issuance shall only be to a person which is, itself
or through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds; (BB) the primary purpose of such issuance
is not to raise capital; (CC) the purchaser or acquirer of such securities in
such issuance solely consists of either (ww) the actual participants in such
strategic transaction, (xx) the actual owners of such strategic assets or
securities acquired in such strategic transaction, (yy) the shareholders,
partners or members of the foregoing persons or (zz) persons whose primary
business does not consist of investing in securities; and (DD) the number or
amount (as the case may be) of such shares of Common Stock issued to such person
by the Company shall not be disproportionate to such person’s actual
participation in such strategic licensing or development transactions or
ownership of such strategic assets or securities to be acquired by the Company,
as applicable); and (vi) securities issued upon conversion in full or in part of
that certain convertible promissory note dated December 1, 2017, issued by the
Company to Educacion Significativa, LLC.




5.

Legend.  If there is not a current effective registration statement in effect
and the exemption provided by Rule 144 under the Securities Act is unavailable
when this Warrant is exercised, the stock certificates issued to the Holder
shall bear the following legend:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act or (ii) an opinion of counsel to the issuer that an exemption
from registration under the Securities Act is available.”




6.

Reservation of Common Stock.  The Company covenants that it shall at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4).  The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued, fully paid and non-assessable.




7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued, in exchange and
substitution herefor and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of (a)
evidence reasonably satisfactory to the Company of such mutilation, loss, theft
or destruction and (b) customary and reasonable indemnity (which may include a
surety bond), if requested.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures, and pay such other reasonable third-party costs, as the Company may
reasonably prescribe.  If a New Warrant is requested as a result of a mutilation
of this Warrant, then the Holder shall deliver such mutilated Warrant to the
Company as a condition precedent to the Company's obligation to issue the New
Warrant.








8







--------------------------------------------------------------------------------

 




8.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer-agent fee,
or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Common Stock or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Common
Stock upon exercise hereof.




9.

Certain Notices to Holder.  In the event of (a) any fixing by the Company of a
record date with respect to the holders of any class of securities of the
Company for the purpose of determining which of such holders are entitled to
dividends or other distributions, or any rights to subscribe for, purchase or
otherwise acquire any shares of capital stock of any class or any other
securities or property, or to receive any other right, (b) any capital
reorganization of the Company, or reclassification or recapitalization of the
capital stock of the Company, or any transfer of all or substantially all of the
assets or business of the Company to, or consolidation or merger of the Company
with or into, any other entity or person, or (c) any voluntary or involuntary
dissolution or winding up of the Company, then and in each such event the
Company shall give the Holder a written notice specifying, as the case may be,
(i) the record date for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, or
(ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, conveyance, dissolution,
liquidation, or winding-up is to take place and the time, if any, is to be
fixed, as of which the holders of record of Common Stock (or such capital stock
or securities receivable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock securities) for
securities or other property deliverable upon such event.  Any such notice shall
be given at least ten (10) days prior to the earliest date therein specified and
sent by certified mail (return receipt requested), or by reputable commercial
overnight courier service (Federal Express, UPS or equivalent that provides a
receipt) for next-business-morning delivery, in each case with postage thereon
prepaid by the Company and addressed to the Holder c/o Power Stop LLC, 6112 W.
73rd Street, Bedford Park, IL 60638.




10.

No Rights as a Shareholder.  This Warrant does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company, nor to any other
rights whatsoever except the rights herein set forth; provided, however, that
the Company shall not close any merger arising out of any merger agreement in
which it is not the surviving entity, or sell all or substantially all of its
assets, unless the Company shall have first provided the Holder with twenty (20)
days’ prior written notice.




11.

Additional Covenants of the Company.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant.  








9







--------------------------------------------------------------------------------

 




12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Holder, and their respective successors and
permitted assigns.




13.

Severability.  Every provision of this Warrant is intended to be severable.  If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.




14.

Governing Law; Venue; Submission to Jurisdiction.  This Warrant shall be
governed by and construed in accordance with the substantive laws of the State
of New York applicable to contracts made between residents of that state,
entered into and to be wholly performed within that state, notwithstanding the
Company’s or the Holder’s actual states of residence or legal domicile if
outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction.  Any action, suit or proceeding relating to this Warrant
shall be brought exclusively in the courts of New York State sitting in the
Borough of Manhattan, New York City, or in U.S. District Court for the Southern
District of New York, and, for all purposes of any such action, suit or
proceeding, each of the parties hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and, in the case of the Company, the right to
interpose any set-off or counterclaim, of any nature or description whatsoever,
in any such action, suit or proceeding.




15.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Warrant, or to the interpretation, breach or
enforcement hereof, and any action, suit or proceeding is commenced to enforce
the provisions of this Warrant, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs
incurred in proceedings undertaken to establish both entitlement to fees and
establishing the amount of fees to be recovered, sometimes referred to as “fees
on fees”).  Should a party take an appeal, the prevailing party shall recover
reasonable attorneys’ fees and costs on the appeal, unless the outcome of the
appeal is a remand for new trial, in which case the party that ultimately
prevails shall recover reasonable attorneys’ fees and costs for all proceedings
including any appeal.  




16.

Entire Agreement; Amendments.  This Warrant (including the Exhibits attached
hereto) constitutes the entire agreement, arrangement and understanding, written
or oral, between the Company and the Holder with respect to the subject matter
hereof, superseding and merging all prior and contemporaneous negotiations,
discussions, agreements, arrangements and understandings, written or oral,
between them relating thereto.  This Warrant may not be modified or amended, nor
any of its provisions varied or waived, except by further instrument signed by
both the Company and the Holder.




17.

Good Faith. The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be





10







--------------------------------------------------------------------------------

 




necessary or appropriate  in order to protect the rights of the holder of this
Warrant against such impairment.




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issuance Date.




 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Michael Mathews

 

 

Chairman and Chief Executive Officer





















































11







--------------------------------------------------------------------------------

 




Exhibit A

SUBSCRIPTION FORM

The undersigned, pursuant to the provisions set forth in the attached Warrant
(the “Warrant”), hereby notifies the Company that it is exercising the Warrant
on the following basis:




Section 1 - Exercise.



·

I am exercising my right to purchase ________ shares of Common Stock, being all
of the shares of Common Stock which I am entitled to purchase under the Warrant;
or



·

I am exercising my right to purchase ________ shares of Common Stock, being a
portion of the shares of Common Stock which I am entitled to purchase under the
Warrant, and request that the Company deliver to me (or as I shall designate
below) a new Warrant representing the right to purchase _______ shares of Common
Stock, being the remaining shares of Common Stock which I am entitled to
purchase under the Warrant.




Section 2 - Payment.

I am making payment in full for the shares of Common Stock being purchased
hereby at an exercise price per share of $_______ as provided for in the
Warrant. The total exercise price payable for the shares of Common Stock being
purchased hereby is $___________.  Such payment takes the form of (check and
complete, as applicable):






___

$__________ in certified or official bank check payable to the order of the
Company; or



___

$__________ by wire transfer of immediately available funds.




I request that a certificate for the shares of Common Stock being purchased
hereby be issued in the name of the undersigned and delivered to me at the
address stated below.  If such shares of Common Stock do not comprise all such
shares purchasable pursuant to the Warrant, I request that a new Warrant of like
tenor for the balance of the shares purchasable thereunder be delivered to me at
such address.




In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).




I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons listed on Exhibit A-1 to the Warrant.  If the SEC has
amended the rule defining “accredited investor”, I acknowledge that as a
condition to exercising the Warrant, the Company














--------------------------------------------------------------------------------

 




may request updated information regarding my status as an accredited investor.
 My exercise of the Warrant shall be in compliance with the applicable
exemptions under the Securities Act and applicable state law.




I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold the Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing Common Stock delivered to me shall bear substantially the same
legend as set forth on the front page of the Warrant.




I further agree that the Company may place stop-transfer orders with its
transfer agent to the same effect as the above legend.  The legend and
stop-transfer notice referred to above shall be removed only upon my furnishing
to the Company an opinion of counsel to the Company to the effect that such
legend may be removed.







Date:_______________________________

Signed: ______________________________

Print Name:___________________________

Address:_____________________________

 

Date:_______________________________

Signed: ______________________________

Print Name:___________________________

Address:_____________________________
































2







--------------------------------------------------------------------------------

 




Exhibit A-1







For Individual Investors Only:




(1)

I certify that I am a person who has an individual net worth, or a person who
with his or her spouse has a combined net worth, in excess of $1,000,000. For
purposes of calculating net worth under this paragraph (1), (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to
exercising these securities, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.




(2a)

I certify that I am an accredited investor because I had individual income
(exclusive of any income attributable to my spouse) of more than $200,000 in the
two most recent calendar years and I reasonably expect to have an individual
income in excess of $200,000 in the current year.




(2b)

Alternatively, my spouse and I have joint income in excess of $300,000 in each
applicable year.




(3)

I am a director or executive officer of the Company.







Other Investors:




(4)

The undersigned certifies that it is one of the following:  any bank as defined
in Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to section 15 of
the Securities Exchange Act of 1934; insurance company as defined in Section
2(13) of the Securities Act; investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; Small Business Investment Company licensed by the U.S.
 Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.




(5)

The undersigned certifies that it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.

















--------------------------------------------------------------------------------

 




(6)

The undersigned certifies that it is an organization described in Section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the securities offered, with total assets in excess of $5,000,000.  




(7)

The undersigned certifies that it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.




(8)

The undersigned certifies that it is an entity in which all of the equity owners
are accredited investors.




(9)

I am none of the above.











2







--------------------------------------------------------------------------------

 







Exhibit B

ASSIGNMENT







For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions thereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.










Dated: ________________________

 

Signed: _______________________







ASSIGNEE:




Name:________________________




Address:______________________




______________________________







SSN/TIN:______________________

 

 

































